*682ON MOTION EOR REHEARING.
Bell, J.
The -defendant’s demurrer began as follows: “Now comes the defendant at the first term after service of process,” etc. A part of the demurrer is purely general in nature. The court did not overlook these facts in rendering its decision. Nor did we overlook section 5529 of the Civil Code, which provides that “Appearance and pleading shall be a waiver of all irregularities of the process, or of the absence of process, and the service thereof,” or the numerous decisions in which this section is applied. Neither were we unmindful that the filing of a general demurrer is appearance and pleading to the merits. But in view of the demurrer as a whole, it cannot possibly be taken that in using the expression, “Now comes the defendant at the first term after service of process,” the defendant intended to waive the invalidity either of the process or of the service made thereon, when in the selfsame pleading the validity of each is distinctly attacked. IJpon this question the case falls well within the principle of the decision of the Supreme Court in Stallings v. Stallings, 127 Ga. 464 (6) (56 S. E. 469, 9 L. R. A. (N. S.) 593), wherein it was said: “The rule that appearance and pleading waives irregularities in the process or its absence, and the service thereof, and the other rule which declares that if a defendant appear and plead to the merits, without pleading to the jurisdiction and without excepting thereto) he admits the jurisdiction of the court, have no application so as to effect a waiver where the defendant excepted to the service, moved to dismiss the case for want of service, and pleaded to the jurisdiction at the time of filing his defense.” See also Western & Atlantic R. Co. v. Pitts, 79 Ga. 532 (3) (4 S. E. 921); McFarland v. McFarland, 151 Ga. 9 (3) (supra); Medical College v. Rushing, 124 Ga. 239 (3) (52 S. E. 333); Cox v. Adams, 5 Ga. App. 296 (2) (63 S. E. 60); Carter v. Smith, 5 Ga. App. 804 (2) (63 S. E. 932); Conner v. Hodges, 7 Ga. App. 153 (2) (66 S. E. 546); Drake v. Lewis, 13 Ga. App. 276 (2) (79 S. E. 167).

Rehearing denied.


Jenkins, P. J., and Stephens, J., concur.